DETAILED OFFICE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Independent claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,418,852. Although the claims at issue are not identical, they are not patentably distinct.
Application 17813696                                                          U.S. Patent No. US 11,418,852
1. A system for monitoring latency variability in a pipeline, the system comprising: a server device including one or more processors to: receive, from a client device, metadata corresponding to content processed by a plurality of stages of the pipeline, wherein the plurality of stages of the pipeline includes at least one stage implemented using the server device and at least one additional stage implemented using the client device; generate, for two or more stages of the plurality of stages of the pipeline, a metric calculated based on the metadata; and adjust a parameter associated with at least one stage of the pipeline based on the metrics for the two or more stages.

2. The system of claim 1, wherein the content comprises a plurality of frames streamed to the client device during a session, and wherein the one or more processors are further to: calculate, for each frame of the plurality of frames, a gain for each stage of the pipeline; compare, for each frame of the plurality of frames, a total residual latency to a first threshold value to identify anomalous frames; calculate, for each stage of the pipeline, an aggregate value by summing a number of anomalous frames in the plurality of frames where the gain corresponding to the stage in the anomalous frame is greater than a second threshold value; and generate a visual representation based on the metrics, wherein the metric for a particular stage is calculated based on the aggregate value for the particular stage.

3. The system of claim 2, wherein the gain for a particular stage is calculated based on an expected frame duration and a difference between a time stamp corresponding to the particular stage for the current frame and a time stamp corresponding to the particular stage for a previous frame.

4. The system of claim 3, wherein the pipeline generates the plurality of frames in accordance with a variable frame rate, and wherein the expected frame duration is set in accordance with a target frame rate.

5. The system of claim 2, wherein the metric for a particular stage is calculated by multiplying a rate of the gain for the particular stage exceeding the second threshold value by a mean of the gain for the particular stage over a duration of the session.

6. The system of claim 1, wherein the content comprises a frame of video rendered in response to a feedback signal received from the client device.

7. The system of claim 6, wherein the frame of video is rendered in accordance with a ray- tracing algorithm.

8. The system of claim 6, wherein the feedback signal includes at least one signal selected from the group consisting of. controller input; or sensor data from a head-mounted display.

9. The system of claim 1, wherein adjusting the parameter causes an encoding stage or a decoding stage of the pipeline to use a different encoding configuration or a different codec for encoding or decoding the content.

10. The system of claim 1, wherein the information corresponding to each stage of the pipeline comprises a time stamp that indicates a time when the processing of the content by the stage is complete.

11. The system of claim 1, wherein each stage includes one or more components and at least one stage includes a plurality of components, and wherein the metadata includes information corresponding to each stage of the pipeline, and the information for a particular stage of the pipeline comprises a time stamp for each component of the particular stage that indicates a time when the processing of the content by the component is complete.

12. The system of claim 1, wherein the pipeline includes at least one stage selected from the group consisting of: a frame capture stage, an encoding stage, a forward error correction (FEC) stage, a transmit stage, a network stage, a decoding stage, a resynchronization stage, or a display stage.

13. The system of claim 1, wherein the client device is configured to train a neural network for an autonomous vehicle, and wherein the server device is operable to generate simulated camera signals, representative of camera signals captured by the autonomous vehicle, in response to control inputs received from the autonomous vehicle.

14. A method, comprising: receiving, at a server device from a client device, metadata corresponding to content processed by a plurality of stages of a pipeline, wherein the plurality of stages of the pipeline includes at least one stage implemented using the server device and at least one additional stage implemented using the client device; generating, for two or more stages of the plurality of stages of the pipeline, a metric calculated based on the metadata; and adjusting a parameter associated with at least one stage of the pipeline based on the metrics for the two or more stages.

15. The method of claim 14, wherein the content comprises a plurality of frames streamed to the client device during a session, the method further comprising: calculating, for each frame of the plurality of frames, a gain for each stage of the pipeline; comparing, for each frame of the plurality of frames, a total residual latency to a first threshold value to identify anomalous frames; calculating, for each stage of the pipeline, an aggregate value by summing a number of anomalous frames in the plurality of frames where the gain corresponding to the stage in the anomalous frame is greater than a second threshold value; and generating a visual representation based on the metrics, wherein the metric for a particular stage is calculated based on the aggregate value for the particular stage.

16. The method of claim 15, wherein the gain for a particular stage is calculated based on an expected frame duration and a difference between a time stamp corresponding to the particular stage for the current frame and a time stamp corresponding to the particular stage for a previous frame.

17. The method of claim 15, wherein the metric for a particular stage is calculated by multiplying a rate of the gain for the particular stage exceeding the second threshold value by a mean of the gain for the particular stage over a duration of the session.

18. The method of claim 14, wherein the content comprises a frame of video rendered in response to a feedback signal received from the client device, and wherein the feedback signal includes at least one signal selected from the group consisting of: controller input; or sensor data from a head-mounted display.

19. The method of claim 14, wherein the information corresponding to each stage of the pipeline comprises a time stamp that indicates a time when the processing of the content by the stage is complete.

20. A processor comprising: one or more processing units to receive, at a server device from a client device, metadata corresponding to content processed using a plurality of stages of a pipeline, generate a metric calculated based on the metadata for two or more stages of the pipeline, and adjust a parameter associated with at least one stage of the pipeline based on the metrics generated for the two or more stages, wherein the plurality of stages of the pipeline includes at least one stage implemented using the server device and at least one additional stage implemented using the client device.
1. A system for monitoring latency variability in a pipeline, the system comprising: a server device including one or more processors configured to: receive, from a client device, metadata corresponding to content processed by a plurality of stages of the pipeline, wherein the metadata includes information corresponding to each stage of the plurality of stages of the pipeline, and wherein the content comprises a plurality of frames streamed to the client device during a session; calculate, for each frame of the plurality of frames, a gain for each stage of the pipeline; compare, for each frame of the plurality of frames, a total residual latency to a first threshold value to identify anomalous frames; calculate, for each stage of the pipeline, an aggregate value by summing a number of anomalous frames in the plurality of frames where the gain corresponding to the stage in the anomalous frame is greater than a second threshold value; generate, for each stage of the plurality of stages of the pipeline, a metric calculated based on the metadata, wherein the metric for a particular stage is calculated based on the aggregate value for the particular stage; and adjust a parameter associated with at least one stage of the pipeline based on the metrics for the plurality of stages.

2. The system of claim 1, wherein the one or more processors are further configured to: generate a visual representation based on the metrics.

3. The system of claim 1, wherein the gain for a particular stage is calculated based on an expected frame duration and a difference between a time stamp corresponding to the particular stage for the current frame and a time stamp corresponding to the particular stage for a previous frame.

4. The system of claim 3, wherein the pipeline generates the plurality of frames in accordance with a variable frame rate, and wherein the expected frame duration is set in accordance with a target frame rate.

5. The system of claim 1, wherein the metric for a particular stage is calculated by multiplying a rate of the gain for the particular stage exceeding the second threshold value by a mean of the gain for the particular stage over a duration of the session.

6. The system of claim 1, wherein the content comprises a frame of video rendered in response to a feedback signal received from the client device.

7. The system of claim 6, wherein the frame of video is rendered in accordance with a ray-tracing algorithm.

8. The system of claim 6, wherein the feedback signal includes at least one signal selected from the group consisting of: controller input; or sensor data from a head-mounted display.

9. The system of claim 1, wherein adjusting the parameter causes an encoding stage or a decoding stage of the pipeline to use a different encoding configuration or a different codec for encoding or decoding the content.

10. The system of claim 1, wherein the information corresponding to each stage of the pipeline comprises a time stamp that indicates a time when the processing of the content by the stage is complete.

11. The system of claim 1, wherein each stage includes one or more components and at least one stage includes a plurality of components, and wherein information corresponding to a particular stage of the pipeline comprises a time stamp for each component of the particular stage that indicates a time when the processing of the content by the component is complete.

12. The system of claim 1, wherein the pipeline includes at least one stage selected from the group consisting of: a frame capture stage, an encoding stage, a forward error correction (FEC) stage, a transmit stage, a network stage, a decoding stage, a resynchronization stage, or a display stage.

13. The system of claim 1, wherein the client device is configured to train a neural network for an autonomous vehicle, and wherein the server device is operable to generate simulated camera signals, representative of camera signals captured by the autonomous vehicle, in response to control inputs received from the autonomous vehicle.

14. A method, comprising: receiving, from a client device, metadata corresponding to content processed by a plurality of stages of a pipeline, wherein the metadata includes information corresponding to each stage of the plurality of stages of the pipeline, and wherein the content comprises a plurality of frames streamed to the client device during a session; calculating, for each frame of the plurality of frames, a gain for each stage of the pipeline; comparing, for each frame of the plurality of frames, a total residual latency to a first threshold value to identify anomalous frames; calculating, for each stage of the pipeline, an aggregate value by summing a number of anomalous frames in the plurality of frames where the gain corresponding to the stage in the anomalous frame is greater than a second threshold value; generating, for each stage of the plurality of stages of the pipeline, a metric calculated based on the metadata, wherein the metric for a particular stage is calculated based on the aggregate value for the particular stage; and adjusting a parameter associated with at least one stage of the pipeline based on the metrics for the plurality of stages.

15. The method of claim 14, the method further comprising: generating a visual representation based on the metrics.

16. The method of claim 14, wherein the gain for a particular stage is calculated based on an expected frame duration and a difference between a time stamp corresponding to the particular stage for the current frame and a time stamp corresponding to the particular stage for a previous frame.

17. The method of claim 14, wherein the metric for a particular stage is calculated by multiplying a rate of the gain for the particular stage exceeding the second threshold value by a mean of the gain for the particular stage over a duration of the session.

18. The method of claim 14, wherein the content comprises a frame of video rendered in response to a feedback signal received from the client device, and wherein the feedback signal includes at least one signal selected from the group consisting of: controller input; or sensor data from a head-mounted display.

19. The method of claim 14, wherein the information corresponding to each stage of the pipeline comprises a time stamp that indicates a time when the processing of the content by the stage is complete.

20. A non-transitory computer-readable media storing computer instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising: receiving, from a client device, metadata corresponding to content processed by a plurality of stages of a pipeline, wherein the metadata includes information corresponding to each stage of the plurality of stages of the pipeline, and wherein the content comprises a plurality of frames streamed to the client device during a session; calculating, for each frame of the plurality of frames, a gain for each stage of the pipeline; comparing, for each frame of the plurality of frames, a total residual latency to a first threshold value to identify anomalous frames; calculating, for each stage of the pipeline, an aggregate value by summing a number of anomalous frames in the plurality of frames where the gain corresponding to the stage in the anomalous frame is greater than a second threshold value; generating, for each stage of the plurality of stages of the pipeline, a metric calculated based on the metadata, wherein the metric for a particular stage is calculated based on the aggregate value for the particular stage; and adjusting a parameter associated with at least one stage of the pipeline based on the metrics for the plurality of stages.




The independent claims of the current application are directed receive, from a client device, metadata corresponding to content processed by a plurality of stages of the pipeline, wherein the plurality of stages of the pipeline includes at least one stage implemented using the server device and at least one additional stage implemented using the client device; generate, for two or more stages of the plurality of stages of the pipeline, a metric calculated based on the metadata; and adjust a parameter associated with at least one stage of the pipeline based on the metrics for the two or more stages. 
	In comparison, claims 1-20 of U.S. Patent No. US 11,418,852 similarly claims “a system for monitoring latency variability in a pipeline, the system comprising: a server device including one or more processors configured to: receive, from a client device, metadata corresponding to content processed by a plurality of stages of the pipeline, wherein the metadata includes information corresponding to each stage of the plurality of stages of the pipeline, and wherein the content comprises a plurality of frames streamed to the client device during a session; calculate, for each frame of the plurality of frames, a gain for each stage of the pipeline; compare, for each frame of the plurality of frames, a total residual latency to a first threshold value to identify anomalous frames; calculate, for each stage of the pipeline, an aggregate value by summing a number of anomalous frames in the plurality of frames where the gain corresponding to the stage in the anomalous frame is greater than a second threshold value; generate, for each stage of the plurality of stages of the pipeline, a metric calculated based on the metadata, wherein the metric for a particular stage is calculated based on the aggregate value for the particular stage; and adjust a parameter associated with at least one stage of the pipeline based on the metrics for the plurality of stages.”
	As is apparent from the differences cited in the current application (i.e., receive, from a client device, metadata corresponding to content processed by a plurality of stages of the pipeline, wherein the plurality of stages of the pipeline includes at least one stage implemented using the server device and at least one additional stage implemented using the client device), the claims 1-20 of U.S. Patent No. US 11,418,852 similarly recite “a plurality of states” and the client devices is part of the system stages. Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
	With respect to the dependent claims 2-13 and 15-19, are further rejected as being dependent on a rejected independent claims and the dependent claims are similar in scope as are rejected in the obviousness rejection such that the obviousness rejection is incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan; Ramesh et al. US 20080159287 A1 (hereafter Nagarajan) and in further view of Hui; Jie et al. US 20140160941 A1 (hereafter Hui) and in further view of Pignataro; Carlos M. et al. US 20180278548 A1 (hereafter Pignataro).
Regarding claim 1, “a system for monitoring latency variability in a pipeline” Nagarajan teaches a system for obtaining and reporting performance information on node-to-node data transfers i.e., network hops and determining both total delay encountered along the route and individual per-hop delays (Abstract, Fig. 3, para 18-20); “the system comprising: a server device including one or more processors to: receive, from a client device, metadata corresponding to content processed by a plurality of stages of the pipeline, wherein the plurality of stages of the pipeline includes at least one stage implemented using the server device and at least one additional stage implemented using the client device” Nagarajan Fig. 3 and para 35 destination client 115 collects the performance data reported in the extension header by each of the different nodes at each stage in the data path that have processed the content transmitted from the source device to the destination client 115, and processes this data for transmission to source device or server.
Regarding “generate, for two or more stages of the plurality of stages of the pipeline, a metric calculated based on the metadata; and adjust a parameter associated with at least one stage of the pipeline based on the metrics for the two or more stages” further reads on Nagarajan para 35 the limitation does explicitly recite which device in the pipeline performs the calculation based on metadata but only that the server generates a “metric” such that the invention of Nagarajan enables a server to generate metrics which have been calculated based on the metadata by a device in the pipeline (e.g., destination device) wherein any node or server receives or can access the metrics such as performance data comprising delay data wherein Nagarajan discloses “Once the destination node has the desired performance data, it can do several things dependent upon the network structure.  Several possibilities include the destination node transmitting the data back to the source node, the destination node transmitting the data to a centralized storage server where any node on the network can access the information, or the destination node broadcasting the information to all the nodes in the network.” Whereas Nagarajan recognizes a known problem for monitoring overall network performance (e.g., monitor network performance and diagnose problems such as node congestion, packet delay, or broken links in the network, monitoring performance at an individual router), Nagarajan does not explicitly disclose adjust a parameter associated with at least one stage of the pipeline based on the metrics for the two or more stages..
In an analogous art, Hui teaches obtaining data relating to processing of data packets in a pipeline using a plurality of nodes to determine performance metrics (Fig. 1A, 1B, 3A, 3B and para 25, 34-38) in order to identify the root cause of a problem (e.g., packet delay, latency, packet drop/loss) and adjusting the performance of a node that has been identified to not satisfy a quality of service (para 68-74).
The motivation to modify the teachings of Nagarajan with the teachings of Hui is further evidenced in the teachings of Pignataro which teaches an invention wherein capture path information as packets of the traffic traverse nodes (i.e., pipeline) and recognizes the benefit of enabling a source device to indicate particular parameter to be applied at a network device to use a particular quality of service indicator in combination with acquiring analytical information on particular features from all hops (para 29, 31, 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagarajan’s invention for obtaining and reporting performance information on node-to-node data transfers, i.e., network hops, and determining performance metrics relating to a quality of service comprising both total delay encountered along the route and individual per-hop delays by further incorporating known elements of Hui’s invention for obtaining data relating to processing of data packets in a pipeline using a plurality of nodes to determine performance metrics to identify the root cause of a problem (e.g., packet delay, latency, packet drop/loss) and adjusting the performance of a node that has been identified to not satisfy a quality of service because Pignataro teaches an invention relating to capturing path metric information as packets of the traffic traverse nodes (i.e., pipeline) and recognizes the benefit of enabling a source device to indicate a particular parameter to be applied at a network device to use a particular quality of service indicator in combination with acquiring analytical information on particular features from all hops.
Regarding claim 6, “wherein the content comprises a frame of video rendered in response to a feedback signal received from the client device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Hui further discloses the network interface module 212 may be configured to detect an action (e.g., operation, command, user input) directed to one of the applications 210, the action triggering the generation of a data transfer request and a transmission of the data transfer request (para 49 data rendered in response to a feedback such that is a user input); Hui para 32, 47 also discloses request for data comprises video streaming; Hui para 33 also discloses video streaming data comprises video frame rate and a person of ordinary skill in the art would reasonably infer that video streaming provides frames to be rendered on a client device.
Regarding claim 9, “wherein adjusting the parameter causes an encoding stage or a decoding stage of the pipeline to use a different encoding configuration or a different codec for encoding or decoding the content” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Pignataro which teaches an invention wherein capture path information as packets of the traffic traverse nodes (i.e., pipeline) and recognizes the benefit of enabling a source device to indicate particular parameter to be applied at a network device to use a particular quality of service indicator in combination with acquiring analytical information on particular features from all hops (para 29, 31, 33-34, and 37-39).
Regarding claim 10, “wherein the information corresponding to each stage of the pipeline comprises a time stamp that indicates a time when the processing of the content by the stage is complete” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Nagarajan teaches timestamp field is filled with the current time clock (para 29, 32-33) and claim 1 teaches a timestamp field for indicating a time when a reporting node processes said data packet.
Regarding claim 11, “wherein each stage includes one or more components and at least one stage includes a plurality of components, and wherein the metadata includes information corresponding to each stage of the pipeline, and the information for a particular stage of the pipeline comprises a time stamp for each component of the particular stage that indicates a time when the processing of the content by the component is complete” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Hui further teaches a device has different layer components (Fig. 11, 25 To determine the root cause of the problems, the techniques may collect different trace files from multiple different nodes in the telecommunications network (or from a communication interface between two nodes in the telecommunications network) or from multiple or single layers of a communication protocol stack of one of the devices. Each trace file includes a log of identifications for numerous different data packets that have been generated, received, transmitted, relayed, and/or routed via the node in the telecommunications network, and each trace file log entry may be associated with a timestamp.)
Regarding claim 12, “wherein the pipeline includes at least one stage selected from the group consisting of: a frame capture stage, an encoding stage, a forward error correction (FEC) stage, a transmit stage, a network stage, a decoding stage, a resynchronization stage, or a display stage.” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Hui para 38 and 105 teaches the nodes first receive the data (i.e., data comprises video streaming frames as discussed in claim 6 such that the frames are captured by every component in the pipeline (based on the dictionary definition providing the broadest reasonably interpretation comprising “to gain control or exert influence over); see Nagarajan teaches that each of the pipeline elements processes the data (Fig. 3 and para 35 destination client 115 collects the performance data reported in the extension header by each of the different nodes at each stage in the data path that have processed the content transmitted from the source device to the destination client 115, and processes this data for transmission to source device or server.
Regarding the method of claims 14, 19 and the processor claim 20, the claims are grouped and rejected with the system claims 1, 6, and 9-12 because the elements of the system and non-transitory computer readable media claim are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 6, and 9-12 and because the elements of a system are easily converted into elements of computer implemented methods or process by one of ordinary skill in the art. 
	 	
Claims 7-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan; Ramesh et al. US 20080159287 A1 (hereafter Nagarajan) and in further view of Hui; Jie et al. US 20140160941 A1 (hereafter Hui) and in further view of Pignataro; Carlos M. et al. US 20180278548 A1 (hereafter Pignataro) and in further view of Silva; Ryan Dale et al. US 10403022 B1 (hereafter Silva).
Regarding claim 7, “wherein the frame of video is rendered in accordance with a ray-tracing algorithm” Nagarajan and Pignataro are silent with respect to the rejection of claim 7 relating to ray-tracing algorithm. Hui does not disclose ray-tracing but does teaches frame of video is rendered wherein the network interface module 212 may be configured to detect an action (e.g., operation, command, user input) directed to one of the applications 210, the action triggering the generation of a data transfer request and a transmission of the data transfer request (para 49 data rendered in response to a feedback such that is a user input); Hui para 32, 47 also discloses request for data comprises video streaming and online gaming; Hui para 33 also discloses video streaming data comprises video frame rate and a person of ordinary skill in the art would reasonably infer that video streaming provides frames to be rendered on a client device.
	In an analogous art, Silva teaches a recognized need in the field of video streams for using ray-tracing instead of rendering when providing video game streaming frames (Abstract and Col. 5:1-30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagarajan’s invention for obtaining and reporting performance information on node-to-node data transfers, i.e., network hops, and determining performance metrics relating to a quality of service comprising both total delay encountered along the route and individual per-hop delays by further incorporating known elements of Hui’s invention for obtaining data relating to processing of video and/or gaming data packets in a pipeline using a plurality of nodes to determine performance metrics to identify the root cause of a problem (e.g., packet delay, latency, packet drop/loss) and adjusting the performance of a node that has been identified to not satisfy a quality of service because Pignataro teaches an invention relating to capturing path metric information as packets of the traffic traverse nodes (i.e., pipeline) and recognizes the benefit of enabling a source device to indicate a particular parameter to be applied at a network device to use a particular quality of service indicator in combination with acquiring analytical information on particular features from all hops. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagarajan, Hui, and Pignataro by further incorporating known elements of Silva’s invention for transmitting video streaming services comprising online gaming by using ray-tracing instead of rendering because the prior art recognizes that online gaming is provided as part of streaming content and Silva recognizes a need to provide gaming streaming in combination with ray-tracing operations (i.e., wherein ray tracing to obtain the desired video output may also be performed in a distributed architecture, as described. In one scenario, the ray tracing may be implemented using ray tracing operations performed directly on computing nodes that are hardware based with special ray tracing acceleration hardware. The ray tracing may also be implemented on a computing instance if enough computing speed is available. An example of a computing instance type may be specialized graphics or computational computing instance.)
Regarding claim 8, “wherein the feedback signal includes at least one signal selected from the group consisting of. controller input; or sensor data from a head-mounted display” with respect to “controller input” Hui teaches frame of video is rendered wherein the network interface module 212 may be configured to detect an action (e.g., operation, command, user input) directed to one of the applications 210 (e.g., video steaming/online gaming), the action triggering the generation of a data transfer request and a transmission of the data transfer request (para 49 data rendered in response to a feedback such that is a user input); Hui para 32, 47 also discloses request for data comprises video streaming and online gaming; Hui para 33 also discloses video streaming data comprises video frame rate and a person of ordinary skill in the art would reasonably infer that video streaming provides frames to be rendered on a client device.
 	Whereas a person of ordinary skill in the art would reasonably infer that the network interface module 212 may be configured to detect an action (e.g., operation, command, user input) directed to one of the applications 210 suggests the use of an input controller that is typical to the client device 102 as a smart phone, mobile phone, tablet, or laptop computer described in Hui para 28. However, in an analogous art, Silva col. 6:49-67 to col. 7:1-13 – input for games comprises keyboard presses, mouse clicks, touch events, or other control inputs that interact with taking a game action. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagarajan, Hui, and Pignataro for enabling a user to provide inputs to request streaming video including online games by further incorporating known elements of Silva’s invention for transmitting video streaming services comprising online gaming by enabling a user to provide inputs for games using input controllers comprises keyboard presses, mouse clicks, touch events, or other control inputs that interact with taking a game action because the combination of known elements according to their disclosed functionality yields predictable results.
Regarding the method of claim 18, the claim is grouped and rejected with the system claims 1, 6, and 8-12 because the elements of the system claim are met by the disclosure of the apparatus, systems, and methods of the reference(s) as discussed in the rejection of claims 1, 6, and 8-12 and because the elements of a system are easily converted into elements of computer implemented methods or process by one of ordinary skill in the art. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan; Ramesh et al. US 20080159287 A1 (hereafter Nagarajan) and in further view of Hui; Jie et al. US 20140160941 A1 (hereafter Hui) and in further view of Pignataro; Carlos M. et al. US 20180278548 A1 (hereafter Pignataro) and in further view of Gandhi; Rakesh et al. US 20200084147 A1 (hereafter Gandhi) and in further view of Fricke; Sascha et al. US 20190035140 A1 (hereafter Fricke).
Regarding claim 13, Nagarajan, Hui, and Pignataro are silent with respect to “wherein the client device is configured to train a neural network for an autonomous vehicle, and wherein the server device is operable to generate simulated camera signals, representative of camera signals captured by the autonomous vehicle, in response to control inputs received from the autonomous vehicle.”
In an analogous art, Gandhi teaches an invention for passive performance measurement utilizing hop-by-hop measurement (para 27) and further recognizes the benefit utilizing performance measurements in the field of autonomous connected cars (para 3, 25) but is silent with respect to “train a neural network for an autonomous vehicle, and wherein the server device is operable to generate simulated camera signals, representative of camera signals captured by the autonomous vehicle, in response to control inputs received from the autonomous vehicle.”
	In an analogous art, Fricke teaches accelerate deep learning systems and applications including autonomous vehicle platforms (para 39); teaches a graphics processing unit for performing analysis within a scene during a simulation (para 30-34); PPU 200 is a graphics processing unit (GPU) configured to implement a graphics rendering pipeline for processing three-dimensional (3D) graphics data in order to generate two-dimensional (2D) image data for display on a display device such as a liquid crystal display (LCD) device;  deep neural networks utilized in self driving cars (para 110);  utilizing camera data for performing processing of objects in a scene (para 103). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagarajan, Hui, and Pignataro for enabling a user to provide inputs to request streaming video including online games by further incorporating known elements of Gandhi invention for passive performance measurement utilizing hop-by-hop measurement and further recognizes the benefit utilizing performance measurements in the field of autonomous connected cars in order to reduce the latency for communicating data from an autonomous vehicle to a remote server due the urgency of the mission critical applications having a strict end-to-end delay bounds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagarajan, Hui, Pignataro, and Gandhi by further incorporating known elements of Fricke’s invention in the field of autonomous connected cars in order to reduce the latency for communicating data from Fricke’s an autonomous vehicle to a remote server due the urgency of the mission critical applications having a strict end-to-end delay bounds because Ghandi readily recognizes a solution for improving autonomous vehicle platforms using hop-by-hop metric measurements and Fricke’s autonomous vehicle platform discloses processing large amounts of data that would likely cause delays in a pipleline network and the combination would help comply with strict end-to-end delay bounds.

Allowable Subject Matter
Claim 2-5 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950. The examiner can normally be reached generally Monday to Friday 10am-6pm (with alternative Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421